Citation Nr: 1522767	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-31 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The deceased Veteran had recognized guerrilla service from January 1945 to November 1945 and regular Philippine Army service in November 1945.  The appellant is the Veteran's surviving spouse.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The Board has reviewed the physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran had recognized guerrilla service from January 1945 to November 1945, and regular Philippine Army service in November 1945, with no other active service.

2.  The Veteran engaged in combat with the enemy during service.

3.  The Veteran filed a claim for service connection for PTSD.

4.  The Veteran was diagnosed with PTSD by a VA psychiatrist.
 
5.  The VA psychiatrist linked the PTSD to the in-service combat stressor events.

6.  The Veteran died in February 2011 of diabetes mellitus and renal failure, with no other underlying causes or significant contributory conditions.    

7.  At the time of the Veteran's death, there was a pending claim for service connection for PTSD. 

8.  Service connection for PTSD will be established for accrued benefits purposes.   

9.  The service-connected PTSD did not cause or contribute substantially or materially to the Veteran's death, did not combine to cause the Veteran's death, and did not aid or lend assistance to the production of the Veteran's death. 

10.  The Veteran's death is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the Veteran's cause of death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312 (2014).

2.  The criteria for nonservice-connected death pension benefits, based on qualifying service by the Veteran, have not been met.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2014).

3.  Resolving reasonable doubt in favor of the appellant, the criteria for service connection for PTSD, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f)(2) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a June 2011 notice letter sent prior to the initial denial of the claims, the RO explained what the evidence must show to establish entitlement to DIC benefits and described the types of information and evidence that the appellant needed to provide in support of the claims.  The RO also explained to the appellant what evidence VA was responsible for obtaining or would assist in obtaining on her behalf in support of the claims.  The RO further addressed the element of effective date as required by Dingess.  In light of the foregoing, the Board finds that the notice requirements of the VCAA were adequately satisfied prior to the initial denial of the claims.   

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In this case, the aforementioned notice letter told the appellant that service connection had not been established for any disability during the Veteran's lifetime, and the evidence had to show that the Veteran had a disability that was incurred or aggravated by service and was the primary or contributory cause of the Veteran's death; therefore, the notice letter fully complied with the Hupp notice requirements. 

Regarding VA's duty to assist in claims development, the Federal Circuit has held that 38 U.S.C.A. § 5103A (a) applies to DIC claims.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Under such statutory authority, VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A (a)(1).  However, VA is not required to provide assistance to a claimant if no reasonable possibility exists that such assistance would aid in substantiating the claim.

In this case, the record contains all available evidence pertinent to the appeals adjudicated herein.  VA has requested records identified throughout the claims and appeals process.  The appellant was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeals, and the record contains sufficient evidence to make a decision on the appeals decided herein.  Pertinent post-service treatment records adequately identified as relevant to the appeals have been obtained or otherwise submitted and are associated with the record.  

The Board notes that no medical opinion has been obtained in this case; however, no medical opinion is needed.  There is no in-service injury, disease, event or symptomatology, to which subsequent diabetes mellitus and/or renal failure could be related, and no competent evidence of a causal or aggravation relationship between PTSD and diabetes mellitus and/or renal failure.  See generally Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the weight of the evidence establishes no in-service injury, disease, or event, a VA examination is not required).  In consideration of the foregoing, there is no need to obtain a purported medical opinion in this case because there is no reasonable possibility that a medical opinion would aid in substantiating the appellant's claim for service connection for the cause of the Veteran's death because any such opinion would necessarily be based on an inaccurate factual assumption of occurrence of in-service injury, disease, or event.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual basis is of no probative value).  

Regarding the appeal for nonservice-connected death pension benefits, the Board notes that the undisputed facts are established.  The Veteran does not have qualifying service for nonservice-connected death pension purposes.  In enacting the VCAA, Congress noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id.  (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).  Because the law is dispositive in the instant appeal for entitlement to nonservice-connected death pension benefits, the Board finds that the provisions of the VCAA are not applicable.
  
Neither the appellant nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria for the Veteran's Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).

The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).    

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

One cause of the Veteran's death, diabetes mellitus, is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The other cause of the Veteran's death, renal failure, is not a "chronic disease" under 38 C.F.R. 
§ 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker, 708 F.3d at 1331.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, the Veteran died of diabetes mellitus and renal failure in February 2011.  No other causes or significant contributory conditions for the Veteran's death were identified on the death certificate.  

At the time of the Veteran's death, service connection was not in effect for any disability; however, service connection for PTSD will be awarded below for accrued benefits purposes.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the service-connected PTSD caused or contributed substantially or materially to cause the Veteran's death, or combined to cause the Veteran's death, and lent aid or assistance to the production of the Veteran's death.  As stated above, the death certificate reads that the Veteran died of diabetes mellitus and renal failure.  The weight of the evidence is against a finding of endocrine or urinary injury or disease, symptoms of renal failure, chronic symptoms of diabetes mellitus during service, continuous symptoms of diabetes mellitus since service, or diabetes mellitus manifesting to a compensable degree within one year of service separation.  Although the service treatment records are incomplete in this case, the available records show that the Veteran wrote "none" on the November 1945 Affidavit for Philippine Army Personnel when asked to list all wounds and illnesses incurred during service, and again wrote "none" on the December 1945 service discharge certificate when asked about the nature and extent of any disability.  

Additionally, while the Veteran received VA treatment from January 2004 to February 2006, he neither reported nor received treatment for diabetes mellitus or renal failure, to include injury, disease, or symptoms related thereto, during the period.  Because the Veteran reported several other physical conditions during the course of treatment, diabetes mellitus would ordinarily have been recorded.  The earliest diagnosis of diabetes mellitus type II is in 2010, approximately 65 years after service separation.  In consideration of the Veteran's denial of illness or disability at service separation and approximately one month thereafter, and the absence of report of diabetes mellitus from 2004 to 2006 during the course of medical treatment when reporting and receiving medical treatment for other disabilities, the Board finds that the weight of the evidence shows no in-service endocrine or urinary injury, disease, symptoms of renal failure, or chronic symptoms of diabetes mellitus.        

As noted above, the earliest evidence of diabetes mellitus type II is shown in 2010, more than six decades after service separation.  The absence of post-service complaints or findings of diabetes mellitus or renal failure, to include symptoms related thereto, for many years after service is one factor that tends to weigh against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service). 

The weight of the evidence is against a finding that diabetes mellitus or renal failure is otherwise causally or etiologically related to service.  Although the appellant generally alleges that the Veteran's diabetes mellitus type II and/or renal failure were related to his time as a prisoner of war, the Veteran's December 2005 letter describes being captured and tortured by the Japanese for approximately one month beginning on December 19, 1944, which suggests that the referenced period occurred prior to his recognized guerrilla service period that began on January 24, 1945.  When verifying the Veteran's active service, the service department did not find that the Veteran had any period as a prisoner of war.  Even if the Veteran had been a prisoner of war during active service, neither diabetes mellitus nor renal failure has been established as a condition specific to prisoners of war under 38 C.F.R. § 3.309(c).  After receiving the January 2006 letter from the RO listing the established prisoner of war conditions, the appellant responded that he did not recall being treated for any of the conditions.  See February 2006 VA Form 21-4138.  The appellant has presented no competent evidence to suggest a nexus or relationship between the diabetes mellitus and/or renal failure and service, to include any period as a prisoner of war.

The weight of the evidence is against a finding that PTSD either caused or permanently worsened diabetes mellitus and/or renal failure beyond the normal progression (i.e., aggravated).  The appellant has only alleged that the Veteran had PTSD related to service.  She has not alleged, and the evidence does not otherwise show, that PTSD caused or aggravated the Veteran's diabetes mellitus and/or renal failure.  

Diabetes mellitus type II and renal failure are not simple medical conditions capable of lay diagnosis, and involve complex body systems, particularly the endocrine and urinary system, that are unseen by the lay person.  Accordingly, the appellant, as a lay person, does not have the medical expertise to render a competent medical opinion regarding the probability of a relationship between diabetes mellitus and renal failure and service or PTSD on a causation or aggravation basis.  Such opinions as to causation and aggravation involve making findings based on medical knowledge and clinical testing results, and the endocrine system is complex and involves mostly unseen systems processes and disease processes that are not observable by the five senses of a lay person.  The weight of the lay and medical evidence shows that diabetes mellitus type II and renal failure symptoms began many years after service separation and are not related to service or caused or aggravated by the service-connected PTSD.  This evidence outweighs any lay opinion that symptoms of diabetes mellitus type II or renal failure that began many years after service are related to service or to the PTSD on either a causation or aggravation basis.

Thus, as the preponderance of the evidence shows no in-service endocrine or urinary injury or disease, no in-service symptoms of renal failure, no in-service chronic symptoms of diabetes mellitus, no continuous symptoms of diabetes mellitus since service, no manifestation of diabetes mellitus or renal failure, including symptoms related thereto, until more than six decades after service, no causal or etiological relationship between diabetes mellitus or renal failure and service, and no relationship between PTSD and diabetes mellitus or renal failure, the evidence shows that no service-connected disability caused or substantially contributed to the Veteran's death; therefore, service connection for the Veteran's cause of death is not warranted, and the appeal must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Nonservice-connected Death Pension Benefits

VA law provides that nonservice-connected death pension benefits shall be paid to the surviving spouse of a veteran of a period of war who meets established service requirements.  38 U.S.C.A. § 1541 (West 2014).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2) (2014).  The term "active military, naval, and air service" includes active duty.  38 U.S.C.A. § 101(24)(A).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training. 38 C.F.R. 
§ 101(21)(A).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1(a) (2014). 

Service in the Philippine Scouts in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes.  38 U.S.C.A. § 107 (West 2014); 
38 C.F.R. § 3.40 (2014). 

Service of persons enlisted under § 14 of Public Law 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945 and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, United States Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. §§ 3.40(b), (c), (d).

Persons with service in the Philippine Commonwealth Army, USAFFE, including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C.A. 
§ 107; 38 C.F.R. § 3.40.

In this case, the appellant does not allege, and the evidence does not show, that the Veteran had any active service other than recognized guerrilla service from January 1945 to November 1945, as noted above.  The Veteran's service does not qualify the appellant for entitlement to nonservice-connected death pension benefits as the surviving spouse under VA law.  Since the law is dispositive on this issue, the appellant's claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App.  426, 430 (1994).  

Accrued Benefits

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 
38 C.F.R. § 3.1000(a) (2014).  An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2014); 
38 C.F.R. § 3.1000(c) (2014).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998). 

After review of the record, the Board finds that the Veteran had a pending claim for service connection for PTSD at the time of his death.  In an April 2006 rating decision, the RO denied service connection for PTSD on the basis that the evidence showed that the Veteran did not have the required military service to be eligible for VA benefits; however, in July 2010, the service department verified the Veteran's service as a recognized guerrilla from January 1945 to November 1945 and regular Philippine Army service in November 1945.  

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. 
§ 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo. 

Since the April 2006 rating decision denying service connection for PTSD, additional, relevant service records verifying the Veteran's recognized guerrilla service from January 1945 to November 1945 and regular Philippine Army service in November 1945 have been associated with the record.  See also July 2010 VA Form 21-3101 (noting that the redetermination regarding the Veteran's service supercedes all prior determinations).  The additional service records received from the service department are "relevant" to the issue of service connection for PTSD because they show that the Veteran had the required service to be eligible for VA benefits; therefore, the finality of the April 2006 rating decision is vitiated, and reconsideration of the April 2006 rating decision adjudication of the original service connection claim for PTSD is warranted.  See 38 C.F.R. § 3.156(c); Vigil, 22 Vet. App. at 66.  

There are differing adjudicative approaches on the question of whether the receipt of "relevant" service records requires either a) "reopening" of the claim that is then followed by reconsideration (with de novo review), or b) reconsideration (with de novo review) without first reopening the claim.  Neither the regulation at 38 C.F.R. § 3.156(c) nor case law provides clear guidance as to whether the adjudicator must first reopen the claim (based upon "relevant" service treatment record evidence that, if relevant, is by definition both new and material) prior to reconsidering (readjudicating de novo) the prior denial of the claim.  

One approach suggests reopening prior to reconsideration.  See Vigil at 66 ("the original claim is not just re-opened, it is reconsidered").  Consistent with this approach is the fact that the provisions of 38 C.F.R. § 3.156(c) were placed under the regulation at 38 C.F.R. § 3.156 entitled "New and material evidence."  While it is clear that any reopening (or proceeding to reconsideration without reopening) under the standard of "relevant" service department records does not as a matter of law invoke or require the "new and material" evidence standards of 38 C.F.R. § 3.156(a), the Board is unable to imagine a scenario in which "relevant" service department records (that, by definition of being relevant, pertain to one element of a previously denied claim) under 38 C.F.R. § 3.156(c) would not also meet the very "low" reopening standards of 38 C.F.R. § 3.156(a).  See Shade v. Shinseki, 24 Vet. App. 110, 117(2010).  

Both approaches vitiate finality and result in a reconsideration of the prior decision, so preserve the earliest effective date available for service connection for PTSD, and can result in no prejudice to the appellant.  "In practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later."  70 Fed.Reg. 35,388 (June 20, 2005).  The Court has clarified that "under either pre-amendment or amended § 3.156(c), a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim."  Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011); see Vigil at 65 (stating that the regulation "authorizes an effective date [for a reconsidered claim based on newly discovered service department records] as early as the date of the original claim up to the date of the claim to reopen"); see also Cline v. Shinseki, 26 Vet.App. 18, 21-26 (2012) (discussing the regulatory history of § 3.156(c)). 

The Board further finds that there was no pending claim other than service connection for PTSD at the time of the Veteran's death.  In an August 2010 rating decision, compensation from the Filipino Veterans Equity Compensation (FVEC) Fund was granted.  Because the additional service records received in July 2010 show that the Veteran did not have qualifying service for nonservice-connected disability pension benefits purposes, they are not relevant to the claim for nonservice-connected disability pension benefits, which was denied in the June 2009 rating decision; therefore, there is no pending claim with respect to that issue.    


Service Connection for PTSD Analysis

While pursuing the claim for service connection, the Veteran contended that he suffered from PTSD due to several combat-related stressor events while serving in the Philippines during World War II, to include being subject to incoming grenades, firing weapons at the Japanese, and witnessing others being killed and wounded.  See February 2006 VA Form 21-4138; December 2005 VA mental health care group note.  He sought service-connected compensation benefits for PTSD on this basis.        

During the course of this appeal, VA amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010; therefore, it is applicable to the current appeal.  Prior to the amendment, the evidence had to show the following in order for a veteran to be awarded service connection for PTSD: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. 
§ 3.304(f) (in effect prior to July 13, 2010).  

Under the amended 38 C.F.R. 3.304(f), a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor if: (1) a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity; 
(2) the claimed stressor is consistent with the places, types, and circumstances of the veteran's service; and (3) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary.  38 C.F.R. § 3.304(f)(3). 

After review of the lay and medical evidence of record, the Board finds that the evidence shows that the Veteran engaged in combat with the enemy during service.  Although the Veteran was not in receipt of any military citations that denote combat service, the Veteran had recognized guerrilla service during World War II.  In consideration thereof, and resolving reasonable doubt in favor of the appellant, the Board finds that the presumption afforded combat veterans under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) is applicable; therefore, the Veteran's lay account of being subject to incoming grenades, firing weapons at the Japanese, and witnessing others being killed and wounded while serving in the Philippines during World War II shows combat with the enemy during service.  The reported stress of such combat events is consistent with the circumstances, conditions, or hardships of combat service, and is sufficient to establish the occurrence of the claimed in-service stressor events.  

The Board next finds that the evidence shows that the Veteran's diagnosed PTSD was competently linked to the in-service combat stressor events by a competent medical professional.  After the Veteran reported several combat-related stressor events such as engaging in firefights, and witnessing the death of a fellow soldier during a combat operation, as well as past and current psychiatric symptoms, at a VA mental health evaluations performed during the course of treatment in December 2005 and February 2006, the treating VA psychiatrist diagnosed severe PTSD related to World War II combat.  The psychiatric diagnosis and medical opinion of the VA psychiatrist is adequate.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD under 3.304(f)(2) have been met.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In arriving at the decision above, the Board notes that the 

Veteran has not been diagnosed with any psychiatric disability other than PTSD; therefore, all psychiatric symptoms are fully included in the grant of service-connected compensation benefits for PTSD for accrued benefits purposes.   

	
ORDER

Service connection for the Veteran's cause of death is denied.

Nonservice-connected death pension benefits are denied.

Service connection for PTSD, for accrued benefits purposes, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


